DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment  and response filed 03/30/2022 have been received and entered into the case record.
Claims 1, 3, 6, 7-13, 15, 17 and 18 are amended.
Claims 2, 4-5, 14, 19 and 20 are cancelled.
Claims 1, 3, 6, 7-13, 15, 17 and 18 are pending in the application and examined on the merits.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 contains typographical errors. Claim 3 in line 3 lacks a parenthesis to accompany the one amended into the claim after “step 1”. Additionally in line 3, the term “CXLC13” is recited instead of “CXCL11”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 6, and 7-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract ideas) without significantly more. 
Claim 1 recites a method of selecting mesenchymal stem cells for treating an immune disease comprising: measuring a level of CXCL11 or TRAIL in MSCs in which the expression of activity of a suppressor of SOCS is suppressed and selecting stem cells with an increased expression of CXCL11 or TRAIL.
Selecting  is considered an abstract idea. A three part inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101 for process claims that involve abstract ideas. See Subject Matter Eligibility Guidance. This inquiry comprises answering: 
Step 1: Is the claimed invention directed to one of the four statutory patent-eligible subject matter categories: process, machine, manufacture, or composition of matter? 
Step 2A: 
Prong one: Does the claim recite or involve one or more judicial exceptions? Judicial exceptions include abstract ideas, laws of nature/natural principles, natural phenomena, and natural products; and
Prong two: Whether the additional elements integrate the exception into a practical application? Does the additional element apply, rely or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception?
Step 2B: Does the claim as a whole recite something significantly different than the judicial exception(s)?
In the instant application,
	With respect to step 1, the claimed invention is directed to a process.
	With respect to step 2A prong one, recites selecting which is an abstract idea in that selection does not require an active step but can be done mentally. 
With respect to prong two of the analysis, the claim is not integrated into a practical application. The method of selecting recites an intended use of treating an immune disease but does not recite an active step such as an administration step to a subject in order to demonstrate a practical application into which the invention is integrated.  Therefore, the additional limitations do not impose a meaningful limitation on the judicial exception.
With respect to prong 2B, the claim as a whole does not recite something significantly different than the judicial exception as the additional limitations of the method of selection are the step of determining the level of expression of CXCL11 or TRAIL via those listed in claim 11. All of the listed means of measuring are known in the art as shown in Yang et al. (2014. Journal of Immunology Research) which teaches that the expression of TRAIL is measured via Western blotting (p. 3, 1st paragraph).
Therefore the method limitation of measuring the biomarkers of immunosuppression is well-understood, routine, conventional activity in the field.
Therefore claims 1, 3, 6, and 7-11 are rejected as being directed to a judicial reception.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6, 7-13, 15, 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites measuring a level of CXCL11 or TRAIL in MSCs where the expression or activity of SOCS1 is “suppressed.” There is no disclosure in the specification for the suppression of SOCS1, only the downregulation recited in Claim 1 in the previous claim set. Therefore the suppression of SOCS1 is new matter as it was not described in the specification in such a way as to reasonably convey to one skilled in the art to make or use the invention. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 10 lack antecedent basis. Claim 9 recites the term “SOCS expression inhibitor”  and Claim 10 recites the term “SOCS activity inhibitor” however neither of these terms are recited in Claim 1 on which both claims 9 and 10 depend.
Claims 9 and 10 were formerly dependent on claim 2 which provided antecedent basis for these terms, however the terms have not been recited in newly amended claim 1. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6-8, 10-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (2014. Journal of Immunology Research, Article ID 318098: 1-9) in view of Wang et al. (2013. Clinical and Vaccine Immunology 20(9): 1449-1456), Lee et al. (Lee et al. Stem Cell Research & Therapy (2015) 6:179; IDS Reference filed 04/17/2019) and Liang et al. (Eur. J. Immunol. 2014. 44: 1265–1275)
Regarding claim 1, 7, 8, 10, 12, and 13, Yang et al. teaches that MSCs treated with IFN-gamma induces long term TRAIL expression (Abstract). Yang et al. measures the expression for TRAIL and implants (i.e. selects) the cells into mice (p. 3, 1st paragraph; p. 3, Xenograft). However, Yang et al. does not teach an inhibitor of SOCS wherein SOCS expression or activity is suppressed.
Wang et al. teaches that through administering antagonist pJAK(1001-1013) to the SOCs pathway, SOCS1 upregulates the release of IFN-gamma as SOCS1 is a known inhibitor of IFN-gamma (Abstract, p. 1450, 1st column; 1452, 2nd column; 1455, 1st column). Therefore, it is interpreted that pJAK(1001-1013) is an inhibitor of SOCS and thus the activity of SOCS1 is suppressed.
It would have been obvious to one of ordinary skill in the art to utilize an antagonist of SOCs to induce the expression of IFN-gamma as taught by Wang et al. in MSCs as taught by Yang et al. in order to upregulate the expression of IFN-gamma and therefore increase TRAIL expression with a reasonable expectation of success. An artisan would be motivated to utilize a SOCs antagonist to suppress the activity of SOCs in MSCs as it increases IFN-gamma which increases TRAIL (Yang et al., Abstract; Wang et al. p. 1455, 1st column). An artisan would be motivated to increase IFN-gamma as IFN-gamma treatment is known in the art to increase immunosuppressive properties (Lee et al.; Figure 1). Furthermore, an artisan would be motivated to increase the expression of TRAIL as it inhibits tumor cell growth in vitro and in vivo (p. 5, last paragraph). Lastly, MSCs may be able to repair tissue damage caused by the immune system in autoimmune-induced inflammatory bowel diseases such as Crohn’s disease and ulcerative colitis, treat GVHD after allogeneic hematopoietic stem cell (HSC) transplantation, and prevent the rejection of organ transplants (Lee et al., p. 2, 1st column) and additionally MSCs which decrease the expression of SOCS have been shown to have therapeutic potential in autoimmune diseases (Liang et al; p. 1272), thus one would be motivated to utilize MSCs which have SOCS downregulated or supressed in the treatment of an immune disease.
Regarding claim 3, Yang et al. does not teach the culturing of stem cells at a specific density to reach 90% confluency before measuring the biomarkers.
Lee et al. teaches culturing the mesenchymal stem cells at a density of 5,000 cells/cm3 before measuring the cells for the level of biomarker (Figure 1).
It would have been obvious to one of ordinary skill in the art to culture mesenchymal stem cells at a density of 5,000 cells/cm3 as taught by Lee et al. in the method of treating cells with an IFN via a SOCS antagonist as taught by the combined references of Yang et al. and Wang et al. with a reasonable expectation of success. An artisan would be motivated to utilize a high density of 5,000 cells/cm3 as Lee et al. teaches that MSCs must be cultured at a high density for 1 week before transplantation to maximize their immunosuppressive properties (p. 6, 2nd column). 
Regarding claim 6 and 15, Yang et al. teaches that the MSCs are derived from bone marrow (Abstract).
Regarding claim 11, Yang et al. teaches that the expression of TRAIL is measured via Western blotting (p. 3, 1st paragraph).
Regarding claim 16, as the subject is not disclosed and there is no administration step in claim 12 or claim 1, Yang et al. would have an autologous, xenogenic or allogenic source to the subject depending on the subject. 



Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (supra) in view of Wang et al. (supra), Lee et al. (supra), and Liang et al. (supra) as applied to claims 1, 3, 6-8, 10-13, 15 and 16 above, and in further view of Zhang et al. (PLoS ONE 9(5): e97256; IDS Reference No. CD filed on 04/17/2019)
As discussed in the above 103 rejection, Yang et al., Wang et al., Lee et al., and Jiang et al. teach a method of selecting MSCs which have increased expression of TRAIL via measuring for TRAIL and suppressing the activity of SOCS.
Zhang et al. teaches a method of culturing mesenchymal stem cells and treating the cells with a SOCs expression inhibitor via transducing a lentiviral vector expressing shRNA for SOCS1 (p. 2). As shown in Figure 2A, the cells transfected with the shRNA exhibited a downregulation in SOCS1 expression (p. 4). 
It would be obvious to utilize the shRNA inhibitor of SOCS1 as taught by Zhang et al. for the antagonist of SOCS taught by Yang et al., Wang et al., Lee et al., and Jiang et al. with reasonable expectation of success. Doing so would substitute known inhibitors of SOCS for the same purpose of SOCs expression inhibition in MSCs. 
Therefore the invention as a whole would be prima facie obvious at the time of the effective filing date.


Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (supra) in view of Wang et al. (supra), Lee et al. (supra), and Liang et al. (supra) as applied to claims 1, 3, 6-8, 10-13, 15 and 16 above, and in further view of Ringden et al. (2006. Transplantation 81: 1390–1397)
As discussed in the above 103 rejection, Yang et al., Wang et al., Lee et al., and Jiang et al. teach a method of selecting MSCs which have increased expression of TRAIL via measuring for TRAIL and suppressing the activity of SOCS.
Regarding claims 17 and 18, Yang et al., Wang et al., Liang et al., Lee et al., and Jiang et al. teaches the MSCs claimed, however, neither teach an administration step to a subject with an immune disease nor that the immune disease is graft versus host disease.
Ringden et al. teaches that MSCs have an immunomodulatory effect and that allogenic MSCs can be administered to patients to treat graft versus host disease (Abstract). MSC are immunosuppressive in vitro and inhibit alloreactivity in mixed lymphocyte cultures and T-cell responses to mitogens, such as phytohemagglutini (PHA) (p. 1396).
It would be obvious to one of ordinary skill in the art to utilize the MSCs which express increased levels of TRAIL as taught by Yang et al., Wang et al., Lee et al., and Jiang et al. in a method of treating immune diseases such as graft versus host disease as taught by Ringden et al. with a reasonable expectation of success. MSCs are already known in the art to have immunomodulatory effects on their own in treating graft versus host disease when administered to a subject in need thereof (Ringden et al., Abstract, p. 1396). IFN-gamma treatment (SOCs inhibition) is known in the art to increase immunosuppressive properties in MSCs (Lee et al.; Figure 1).  Downregulation of SOCS in cells via expression of dominant-negative SOCS proteins or by use of antagonistic or agonistic antibodies have all shown therapeutic potential in autoimmune diseases (p. 1272). Therefore, to administer MSCs which downregulate SOCS expression to a subject in need thereof for graft versus host disease would be combining known methods for the same purpose of treating known immune diseases such as graft versus host. 
Therefore the invention would be obvious to one of ordinary skill in the art.

Response to Arguments
The Declaration under 37 CFR 1.132 filed 03/30/2022 is sufficient to overcome the rejections of the previously set forth Office Action however, it is insufficient to overcome the rejections currently modified in light of the amendments made Yang et al., Wang et al., Liang et al., Lee et al., and Jiang et al.
	The Declaration is based on the treatment of IFN-gamma as an inhibitor of SOCs increasing TRAIL and CXCL11 which indicate increased immunosuppressive ability. Applicant points to these increased expressions as unexpected results.
	As seen in the above rejection, IFN-gamma is known in the art to increase expression of TRAIL and increase immunosuppressive properties (See Yang et al. and Lee et al.). Thus these results are not unexpected. 
Applicant's arguments filed 03/30/2022 have been fully considered regarding the 101 rejections but are not persuasive. Claim 1 has no active step in selecting or measuring and the limitations merely provide the various means of measuring known in the art. Additionally, Applicant states that the judicial exception is integrated into practical application via the preamble stating that it is for treating immune cells and disease. However, 1) treating immune disease with MSCs and downregulated SOCs is known in the art 2) there is no active treatment step and thus this is merely intended use for claim 1. 
Applicant's arguments filed 03/30/2022 have been fully considered regarding the 103 rejections and in light of the amendments made, the previous rejections have been modified to address new limitations of CXCL11 and TRAIL increased expression not previously set forth or examined. 
	Examiner reiterates the arguments above regarding the Declaration and unexpected results in response to Applicants unexpected results argument and further states that while Applicants alleged unexpected results are regarding a co-culture of the selected cells with hPBMCs, the claims are much broader than the scope of the declaration. Namely, only IFN-gamma is utilized to obtain the cells and not the lists of inhibitors provided in the claims. Additionally, this IFN-gamma treatment is not disclosed in the specification but rather a shRNA treatment. 
Applicant's arguments filed 03/30/2022 are moot regarding the 112(b) rejections of immunosuppressive activity and properties as the claims have been cancelled.  





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        
/TAEYOON KIM/Primary Examiner, Art Unit 1632